      Case 1:20-cv-03200-JTR    ECF No. 18    filed 06/11/21   PageID.2404 Page 1 of 2




 1
 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
 3                                                                  EASTERN DISTRICT OF WASHINGTON



 4                                                                   Jun 11, 2021
                                                                         SEAN F. MCAVOY, CLERK
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     GALADRIEL B.,                                 No. 1:20-CV-3200-JTR
 8
 9                      v.                         ORDER GRANTING STIPULATED
10                                                 MOTION FOR REMAND
     ANDREW M. SAUL,                               PURSUANT TO SENTENCE FOUR
11   COMMISSIONER OF SOCIAL                        OF 42 U.S.C. § 405(g)
     SECURITY,
12
13                Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 17.
18   Attorney D. James Tree represents Plaintiff; Special Assistant United States
19   Attorney Jeffrey E. Staples represents Defendant. The parties have consented to
20   proceed before a magistrate judge. ECF No. 6. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.    The parties’ Stipulated Motion for Remand, ECF No. 17, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative action pursuant to
25   sentence four of 42 U.S.C. § 405(g).
26         On remand, the Appeals Council will direct the Administrative Law Judge
27   to: (1) reevaluate the evidence and Plaintiff’s maximum residual functional
28   capacity, as necessary; (2) obtain supplemental vocational expert evidence or

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03200-JTR      ECF No. 18    filed 06/11/21   PageID.2405 Page 2 of 2




 1   otherwise comply with Social Security Ruling 00-04p to resolve all apparent
 2   conflicts and articulate the resolution of any apparent conflicts between the jobs
 3   identified and the Dictionary of Occupational Titles; (3) offer Plaintiff the
 4   opportunity for a new hearing; (4) further develop the record as necessary; and
 5   (5) issue a new decision.
 6         2.     Judgment shall be entered for PLAINTIFF.
 7         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
 8   STRICKEN AS MOOT.
 9         4.     An application for attorney fees and costs may be filed by separate
10   motion.
11         IT IS SO ORDERED. The District Court Executive is directed to enter this
12   Order, forward copies to counsel, and CLOSE THE FILE.
13         DATED June 11, 2021.
14
15                                _____________________________________
                                            JOHN T. RODGERS
16                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
